OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                AUSTIN




Eonoreble    W. FL Barma
County kttornoy,    drlsfbr   Cottnty
imleroon,    Tern8




                                                  .
                                                                                            8349



EoAorablo     0;. E. BlBrrOA,pago         $2



      land  to bo sold under judgment for taxea,     s::d paid
      out     the prooaeds
             of             of sale of sazua after the taxes,
      penalty  and intereat  due thereon  two paid,    and In no
      oase shsll  ths State or oounty be liable     therefix,’

           “1 ehell appreciate    the             opl~lo~~o~ zho depart-
      mont at tka aarllest   posslblo              date.

             art1010 X55&, aupra, provides         oartein    itbe In tax
suits   for tha various    offioars    oOnoorned end namd therein.
It will bo noted that Artlola         7333, supra,     expressly     provides
that In eaoh oaaa euoh faaa, meanin@ the fees provided                  ror IA
krtlals    7332, supra, ahall be taxed        ea oosta againat       the land,
eta.    It Is then expresoly      provided    “end in no oaso shall         tha
Stat6 and oounty bo 1labl.s therefor.*            Roforrlug    to tho language
 in the above nSntioAed     stetutos    in the oaao of Grant, et al, vs.
l!21ls (Corn. App.) 80 B, K. (&I) 1095,         th6 oourt safd that *this
languago oortalnly     orldonoos     a direot   legislat5.ve     Intent to OX-
prosslp-prohibit     the rendition     OS any judgment againat          the 8tnta
and oounty lor oosts,      or fess olassod      as suoh.”      It will be
noted that the above mentioned statutes            .zra not applloablo        to
or make no T~fOmnoO to oompons8tioA            albwod     attornays     ad lltbsi,
appointed    by the oourt to represent        u~kmw~ helm,        unknown or
non-rosldont     owners oitod by publloatlon        as provided      by Artl-
018 %54Z, VernOA'S Amotatod~ Cl.+11 Statutes.

              &?tiole   2158,    Vwnon’6         Annotated    Olvil     Statutes,    pro-
vides I

             When    service    has been made by publioation,
      end no entry has been filed, AAT appearsnoo          entered.
      within the tlmo presarlbod        by law, the oourt shall
      sppotit   an attorney     to defend the suit   in behalf    of
      the Ilafondant,    and judgment shall be rendered       as fA
      other oaros;    but, in every ouoh 0880, a steto%ant
      of the eriflenoa,      approved and sl~m4 by the judge,
      shell be filed     with the papers of the oause as a
      part of the reoord thereof.          The oourt shall  allow
      stroh attorney    a reasonable    fee for hia aorvloa~,     to
      be ttixed OS part of the ooatsra

              Section   6 of    hrtiolo        7348b,   Vernon’s      Annotated     Civil
3tatutes,     provides;
Honorable      %. E. Barron,     page      3



                 “A31 court oosts,     inoluding     oosts of aerv-
         ing prooess,    in any suit hereofter’brcught          by or
         in behalf    of any taxing units for delinquent            taxes
         in whfoh suits     011 other taxing units hsvo a do-
         llnquent   tr.x olalm a$sln:-t    such property      of any
         pert thereor,     have bean jmplcaded,       together    with
         all expenses    of foreolosure      sale and euoh roason-
         able attornep’a     fees RS may be inourred         by the ln-
         terplaaded    or lntorvenlng     taxing units,      not exooeding
         ten per cent (10%) of the amount sued for,              mob attor-
         ney’s feee to be subject        to the approval      of the oourt
         topethar   with suoh reesonable        expenses    ea the texi-ag
         units  .%ay incur in proourlne       data and information        a8
         to the mme,     Identity    nnd looetlon     of neooasary      pm--
         tlae and In procuring       necessary    legal   deaoriptlona
         of the property,      shall  be ohsrgcable      as oourt ooets.*

                 Saotlun    9 of Article       1346b,   Varnon’a   Annotated   01~11
 Statutes,       provides    in part:

                 “Xf the proporty   be eold to any tuflng        unit
         w’.?oh is a party to the jud~ient       under deoreo 0r
         court In aoid suit,     the title    to eeld pror:erty    shall
         be bid fn and held by the taxing unit purohaalng             same
         for the use and benefit     of itself    and all other taxing
         units whlah are partiea     to the suit and whioh have been
         adjudged In said ault to have ti:x liens          against  suoh
         property,    pro rata and in proportion      to the amount of
         the tax liena    in favor of said reepeotivo        taxing unit8
         aa established    by the judgment in aald suit,         and ooata
         54    expanses shell   not be I;ayablo until     ealo by suoh
         tc:xlne unit so F.urohaalnF     ame,   and euph property
         shall   not be sold by the taxing unit purchasing          same
         for leea than the edjudp+ci value thereof          or the amoun$v
         of the judgments aqelnzt      th,a property    2.n said suit

              Under the above ststed     facts  and in view of the fore-
 going              you are respectfully
           S,t5tutee.                        advised that It 18 the
 opinion    of this department that the oomppensation allowed the
 sttorneye ad lit&m must be taxed as a part of the ooste in auoh
 oaaea and the same are not payable until          sale of the land by the
 taxing unit purehesiag     tha snme.     Therefore,   your question is
 respeotfully     answered in the negative.
                       Yours   very   truly




    FIRST ASSIS"ANT            Ardsll WIlllam
    ATTORNEY GENERAL                  Aeefrtant




t